Citation Nr: 0012711	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1966 to 
January 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

The appellant's duodenal ulcer disease is primarily 
manifested by continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for a 20 percent rating for duodenal ulcer 
disease have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a duodenal ulcer was granted in an 
August 1968 rating decision.  A 20 percent evaluation was 
assigned.  In a December 1974 rating decision, the evaluation 
was decreased to noncompensable.  In July 1995, the 
evaluation was increased to 10 percent.  The 10 percent 
evaluation was confirmed and this appeal followed.  The 
veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  
 
The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The appellant contends, in essence, that his duodenal ulcer 
disease is more disabling than currently rated, and requests 
an increased rating.  The current medical evidence of record 
include VA medical records dated from 1992 to the present, 
which indicate that he has received regular and continual 
treatment for this disability. 

A treatment record dated in March 1992 indicates that the 
appellant reported complaints of abdominal pain for 2 weeks.  
The diagnosis was rule out peptic ulcer disease (PUD) 
exacerbation and he was prescribed medication.  In August 
1992, he was seen for complaints of heartburn and epigastric 
pain.  Objective findings were tender epigastrium and no 
visceromegaly.  The diagnosis was peptic ulcer disease by 
history, now with symptoms, and he was again prescribed 
medication.  A September 1992 treatment note indicates that 
upper GI series showed no new ulcer.  

In November 1993, the appellant was seen for complaints of 
abdominal discomfort for a few weeks.  His diagnosis was 
history of PUD and he was given medication.  He was again 
seen in October 1994 for abdominal pain.  Objective findings 
showed epigastric tenderness to palpation and no 
visceromegaly.  The diagnosis was refractory PUD by history.  

A report of an endoscopy, dated in January 1995, indicates 
the following diagnoses:  healing gastric ulcer, gastric 
pseudodiverticulum, hiatal hernia, rule out H. pylori 
inducted chronic gastric gastritis, and rule out 
diverticulitis.  In March 1995, he was seen for evaluation 
and medication for PUD.  The impression was PUD in treatment 
and he was to continue with his medication.  

A report of a VA examination, dated in June 1995, indicates 
that the appellant reported epigastric pain and frequent 
heartburn.  There was no history of bleeding but the pain was 
sometimes quite severe, radiating to the pancreas.  He had 
had H2 blockers of all types and yet remained symptomatic.  
The abdomen was soft, depressible, with tender epigastrium, 
but no rebound.  There was no visceromegaly or palpable 
masses.  Peristalsis and stools were normal.  His weight was 
200 pounds.  His maximum weight for the last year was also 
200 pounds.  He was not anemic. He did not have periodic 
vomiting.  There was no recurrent hematemesis or melena.  
Pain occurred on a daily basis but was minimal at the time of 
examination.  Upper GI series showed a deformed antroduodenal 
region on the basis of peptic ulcer disease changes.  There 
were no active ulcer craters.  The final diagnosis was 
duodenal ulcer disease.    

In September 1997, the appellant was again seen for his 
epigastric problems.  It was noted that laboratory tests in 
March 1997 showed that he was H. pylori positive.  It was 
planned that he undergo an endoscopy to rule out 
gastroesophageal reflux disease.  A report of an upper 
endoscopy, dated in October 1997, indicates an impression of 
nonspecific gastritis and erosive duodenitis.  

A report of a VA examination, dated in December 1998, 
indicates that the appellant's medical records were reviewed, 
which showed, among others, that he reported for emergency 
treatment on several occasions (March, August, and November 
1992, October 1994, and March 1995) due to epigastric pain, 
and that he underwent surgery for basal cell carcinoma (BCC) 
at the Damas Hospital in December 1997.  He reported that he 
received follow-up care at the Ponce VA Satellite Clinic.  He 
was reportedly treated with antacids and H2 blockers without 
relief, for which upper endoscopy was repeated in October 
1997.  In addition, he reported a positive H. pylori test for 
which he received treatment, without improvement.  He denied 
vomiting, hematemesis, or melena.  He was without history of 
circulatory disturbances after meals and had no hypoglycemic 
reactions.  He denied having diarrhea or constipation.  He 
complained of epigastric pain episodes, 1 or 2 times in a 
month, radiating to the lower abdomen, mostly during the 
night.  The pain was described as severe.  The episodes last 
approximately one hour, and are relieved with the bending 
position and after taking Tagamet.  There was no history of 
weight changes or signs of anemia.  It was noted that upper 
GI series conducted in September 1996 showed findings 
consistent with duodenal ulcer disease.  Urea blood test done 
in March 1998 was negative for H. pylori.  The diagnosis was 
active peptic ulcer disease.  

A report of an upper GI series, dated in December 1998, shows 
that a barium collection which could represent an active 
ulcer on the lesser curvature aspect was to be considered, 
that the appellant had post bulbar narrowing and questionable 
linear ulceration, and deformed duodenal bulb, which is 
unable to distend to advantage. 

In a July 1998 statement, the appellant reported that he has 
received treatment at the VA Satellite Clinic in Ponce since 
1995.  The RO requested these treatment records; however, 
none was submitted.  The Board finds that there is ample 
medical evidence of record to allow us to make a decision 
without requiring a remand for additional treatment records.  
In particular, the Board notes that numerous diagnostic tests 
have been performed recently and reports of such tests are 
associated with the file.  In addition, there are two 
comprehensive VA medical examinations which have recorded all 
of the appellant's complaints, to include the frequency and 
duration of his epigastric pain.  The Board finds that the 
medical evidence of record is sufficiently comprehensive and 
addresses all the criteria required under the relevant 
regulations to allow the Board to appropriately rate the 
appellant.  Therefore, a remand for further treatment records 
is unnecessary.

The Board also notes that private medical records from the 
Hospital Damas indicate that in December 1997, the appellant 
underwent surgery for basal cell carcinoma (BCC) of the nose.  
These documents were in Spanish and the Board requested 
translation into English.  The majority of these documents 
were translated.  However, several medical notes were not 
translated.  The Board finds that it is clear from the record 
that the non-translated documents pertain to the BCC of the 
nose and are irrelevant to the case at hand.  In particular, 
the Board notes that the non-translated documents are either 
dated in December 1997 (date of his surgery for BCC), and/or 
identify the diagnosis as BCC (in English), or refer to 
"ulcera en la nariz" or "lesion nariz" within the medical 
record.  The Board also notes that in its supplemental 
statement of the case, dated in February 1999, the RO in 
Puerto Rico indicated that these documents referred to the 
nose or "nariz."  Further, a VA medical examiner (December 
1998) indicated that the appellant's medical records were 
reviewed and that the records from the Damas Hospital 
involved treatment for BCC.  Given this information, the 
Board finds no prejudice to the appellant in not obtaining 
official translation of these documents. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

The severity of the appellant's gastrointestinal disorder is 
ascertained by application of the criteria set forth under DC 
7305.  Under DC 7305, mild duodenal ulcer, with recurring 
symptoms once or twice yearly, warrants a 10 percent 
evaluation; moderate duodenal ulcer, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation; moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent evaluation; severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation. Id.

The Board finds that the criteria for a 20 percent rating 
have been met under DC 7305.  The record indicates that the 
appellant has recurring symptoms of pain and epigastric 
distress consistent with moderate manifestations.  He does 
not have impairment of health manifested by anemia and weight 
loss.  Nor does he have incapacitating episodes averaging 10 
days or more in duration.  The record indicates that in 1995, 
he reported having daily pain and in 1998, he reported having 
episodes of severe pain lasting one hour, twice per month.  
The record also indicates that he has received regular and 
continual treatment, to include emergency treatment, for his 
symptoms.  He has neither reported nor does the medical 
evidence show  incapacitating episodes lasting 10 or more 
days.  Accordingly, a rating higher than 20 percent is not 
warranted. 

In reaching this determination, the Board has considered all 
the evidence of record, including the veteran's statements on 
appeal.  However, to the extent that an evaluation in excess 
of 20 percent is sought, the more probative evidence consists 
of the medical records.  To this extent the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.




ORDER

A 20 percent rating for duodenal ulcer disease is granted, 
subject to the criteria which govern the payment of monetary 
awards.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

